                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 STACEY SIMEON HALL,

              Plaintiff,                        Case No. 3:19-cv-11064
                                                District Judge Robert H. Cleland
 v.                                             Magistrate Judge Anthony P. Patti

 JASON FLORA, et al.,

           Defendants.
_________________________/

       ORDER REGARDING STATUS CONFERENCE AND DENYING
       PLAINTIFF’S MOTION TO APPOINT COUNSEL (ECF No. 71)

       This matter came before the Court for a status conference and for

consideration of Plaintiff’s motion to appoint counsel (ECF No. 71), and

Defendants’ response in opposition (ECF No. 83). Judge Cleland referred this case

to me for all pretrial matters (ECF No. 75), including Plaintiff’s motion to appoint

counsel (ECF No. 71) and Defendants’ motion for summary judgment (ECF No.

67).

       A status conference and hearing were held on January 30, 2020, at which

Plaintiff, in pro per, and counsel for Defendants appeared. With regard to the

status conference, the Court grants Plaintiff leave to file a late response to

Defendants’ motion to summary judgment (ECF No. 67), which must be docketed

on or before Monday, February 10, 2020, or it will not be considered by the
Court. It will be Plaintiff’s responsibility to follow up with the Clerk’s Office to

make sure that his response has been received and docketed by the deadline. In the

event Defendants’ currently pending summary judgment motion is ultimately

denied, the Court will establish dates for a settlement conference, final pretrial

conference, and trial. Further, upon consideration of the motion papers and oral

argument, and for all of the reasons stated on the record by the Court, which are

hereby incorporated by reference as though fully restated herein, Plaintiff’s motion

to appoint counsel (ECF No. 71) is DENIED. As explained at the hearing, there is

a federal pro se legal assistance clinic operated in the Detroit Courthouse by the

University of Detroit-Mercy Law School, which may be contacted at (313) 234-

2690 or at proseclinic@udmercy.edu.

   IT IS SO ORDERED.

Dated: January 30, 2020                 ______________________
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE


                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on January 30, 2020, electronically and/or by U.S. Mail.

                                        s/Michael Williams
                                        Case Manager for the
                                        Honorable Anthony P. Patti



                                           2
3
